MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),                                            FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                             Mar 26 2019, 10:24 am

court except for the purpose of establishing                                      CLERK
                                                                              Indiana Supreme Court
the defense of res judicata, collateral                                          Court of Appeals
                                                                                   and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Karen E. Wrenbeck                                           Curtis T. Hill, Jr.
Molly J. Turner-King                                        Attorney General of Indiana
Office of the Monroe County
                                                            Tiffany A. McCoy
Public Defender
                                                            Robert J. Henke
Bloomington, Indiana
                                                            Deputy Attorneys General
                                                            Indianapolis, Indiana


                                             IN THE
     COURT OF APPEALS OF INDIANA

In re the Termination of the                                March 26, 2019
Parent-Child Relationship of                                Court of Appeals Case No.
Sh.R., Si.R., D.A., and F.R.                                18A-JT-2221
(Minor Children) and                                        Appeal from the Monroe Circuit
A.P. (Mother)1,                                             Court

Appellant-Respondent,                                       The Honorable Holly M. Harvey,
                                                            Judge
        v.                                                  Trial Court Cause Nos.
                                                            53C04-1704-JT-346
                                                            53C04-1704-JT-347




1
  S.R. (Father of Sh.R., Si.R., and F.R.) filed a pro se Notice of Appeal in this matter but has not filed an
appellate brief or otherwise participated on appeal. R.P. (Father of D.A.) also filed an appeal (No. 18A-JT-
2243) that has since been dismissed. However, pursuant to Indiana Appellate Rule 17(A), a party of record in
the trial court shall be a party on appeal.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-2221 | March 26, 2019                        Page 1 of 14
      Indiana Department of Child                              53C04-1704-JT-348
      Services,                                                53C04-1704-JT-349
                                                               53C06-1704-JT-346
      Appellee-Petitioner.                                     53C06-1704-JT-347
                                                               53C06-1704-JT-348
                                                               53C06-1704-JT-349



      Mathias, Judge.


[1]   A.P. (“Mother”) appeals the Monroe Circuit Court’s termination of her

      parental rights. She presents three separate issues which we restate as whether

      the trial court’s decision terminating her parental rights was clearly erroneous.

[2]   We affirm.


                                 Facts and Procedural History
[3]   Mother is the mother of D.A., Sh. R., F.R., and Si.R. R.P. is the Father of D.A.

      S.R. is the Father of Sh.R., F.R., and Si.R. In July of 2015, the Indiana

      Department of Child Services (“DCS”) received a report of a domestic abuse

      allegation between Mother and R.P. Mother had injuries to her face caused by

      R.P. Mother testified that R.P. had shoved her out of a van. As a result of this

      incident, DCS and the family entered into an Informal Adjustment (“IA”). As a

      part of the IA, the family participated in therapy.


[4]   Approximately four months after the commencement of the IA, DCS filed a

      petition alleging that the children were Children in Need of Services

      (“CHINS”), and the children were removed from the care of Mother and R.P.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2221 | March 26, 2019   Page 2 of 14
      At the fact-finding hearing held in the CHINS matter, D.A. testified regarding

      sexual molestation she suffered by R.P. This molestation occurred in the house

      and the family van. D.A. did not tell anyone about the ongoing molestation for

      approximately two and a half years. When she did tell Mother, Mother decided

      to “keep it in the family.” Ex. Vol. I, Ex. 4, p.17. D.A. also testified she had

      witnessed R.P. strike Mother while he was drinking and that she had found

      Mother on the floor with her glasses broken. Mother testified that she had

      bruising on each side of her face caused by R.P. because R.P. was sleepwalking.

      Mother also testified that she instigated R.P. and that she has a vitamin

      deficiency that makes her bruise easily. The CHINS court did not accept

      Mother’s testimony as truthful. Id.


[5]   The court adjudicated the children CHINS the day of the fact-finding hearing

      and held a dispositional hearing on October 24, 2016. The dispositional orders

      required each parent to address the needs of the children to reside in a safe and

      stable home, free from sexual abuse, domestic violence, and substance abuse.

      The juvenile court also ordered Mother not to permit R.P. to have contact with

      the children. Ex. Vol. I, Ex. 4. p. 25. The court maintained placement outside

      of Mother’s home. After some time, the permanency plan for the children was

      changed from reunification to adoption, and on April 19, 2017, DCS filed a

      Petition to Terminate Parental Rights. On April 23, 2018, and May 29, 2018,

      the trial court conducted a fact-finding hearing on the termination. On August

      20, 2018, the trial court issued an order terminating the parental rights between

      Mother and her four children. Mother now appeals.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2221 | March 26, 2019   Page 3 of 14
                                             Legal Analysis

[6]   We have often noted that the purpose of terminating parental rights is not to

      punish parents but instead to protect their children. In re S.P.H., 806 N.E.2d

      874, 880 (Ind. Ct. App. 2004). Although parental rights are constitutionally

      protected, the law allows for the termination of such rights when parents are

      unable or unwilling to meet their responsibility as parents. Id. Indeed, a parent’s

      interest must be subordinated to the child’s interests in determining the proper

      disposition of a petition to terminate parental rights. In re G.Y., 904 N.E.2d

      1257, 1259 (Ind. 2009). The court need not wait until a child is harmed

      irreversibly before terminating the parent-child relationship. In re J.S., 906

      N.E.2d 226, 236 (Ind. Ct. App. 2009).	

[7]   The termination of parental rights is controlled by Indiana Code section 31-35-

      2-4(b)(2), which provides that a petition to terminate parental rights must allege:


              (A) that one (1) of the following is true:


                  (i) The child has been removed from the parent for at least six
                  (6) months under a dispositional decree.


                  (ii) A court has entered a finding under IC 31-34-21-5.6 that
                  reasonable efforts for family preservation or reunification are
                  not required, including a description of the court's finding, the
                  date of the finding, and the manner in which the finding was
                  made.


                  (iii) The child has been removed from the parent and has been
                  under the supervision of a local office or probation

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2221 | March 26, 2019   Page 4 of 14
                  department for at least fifteen (15) months of the most recent
                  twenty-two (22) months, beginning with the date the child is
                  removed from the home as a result of the child being alleged
                  to be a child in need of services or a delinquent child;


              (B) that one (1) of the following is true:


                  (i) There is a reasonable probability that the conditions that
                  resulted in the child’s removal or the reasons for placement
                  outside the home of the parents will not be remedied.


                  (ii) There is a reasonable probability that the continuation of
                  the parent-child relationship poses a threat to the well-being of
                  the child.


                  (iii) The child has, on two (2) separate occasions, been
                  adjudicated a child in need of services;


              (C) that termination is in the best interests of the child; and


              (D) that there is a satisfactory plan for the care and treatment of
              the child.


[8]   The burden is on DCS to prove each element by clear and convincing evidence.

      I.C. § 31-37-14-2; G.Y., 904 N.E.2d at 1261. However, as Ind. Code section 31-

      35-2-4(b)(2)(B) is written in the disjunctive, the trial court is required to find that

      only one prong of that subsection has been established by clear and convincing

      evidence. In re A.K., 924 N.E.2d 212, 220 (Ind. Ct. App. 2010). If the court

      finds the allegations in a petition are true, the court shall terminate the parent-




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2221 | March 26, 2019   Page 5 of 14
       child relationship. I.C. § 31-35-2-8(a). If the court does not find that the

       allegations in the petition are true, it shall dismiss the petition. Id. at § 8(b).


[9]    A parent’s historical inability to provide a suitable environment along with the

       current inability to do the same supports a finding that termination of parental

       rights is in the best interest of the children.” Lang v. Starke Cty. Office of Family &

       Children, 861 N.E.2d 366, 373 (Ind. Ct. App. 2007), trans. denied. Indeed, a fact-

       finding court, “recognizing the permanent effect of termination . . . must also

       evaluate the parent’s habitual patterns of conduct to determine whether there is

       a substantial probability of future neglect or deprivation of the children.” In re

       D.G., 702 N.E.2d 777, 779 (Ind. Ct. App. 1998).


[10]   We have long had a highly deferential standard of review in cases involving the

       termination of parental rights. In re D.B., 942 N.E.2d 867, 871 (Ind. Ct. App.

       2011). We neither reweigh evidence nor judge witness credibility. In re E.M., 4

       N.E.3d 636, 642 (Ind. 2014). Rather, we consider only the evidence and

       inferences most favorable to the judgment. Id. When we review a trial court’s

       findings of fact and conclusions of law in a case involving the termination of

       parental rights, we first determine whether the evidence supports the findings;

       secondly, we determine whether the findings support the judgment. A.D.S. v.

       Indiana Dep’t of Child Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans.

       denied.


[11]   “[I]t is not enough that the evidence might support some other conclusion, but

       it must positively require the conclusion contended for by the appellant before


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2221 | March 26, 2019   Page 6 of 14
       there is a basis for reversal.” Best v. Best, 941 N.E.2d 499, 503 (Ind. 2011)

       (citations omitted). “Findings are clearly erroneous only when the record

       contains no facts to support them either directly or by inference.” Id. at 502

       (quoting Yanoff v. Muncy, 688 N.E.2d 1259, 1262 (Ind. 1996)). If the evidence

       and inferences support the trial court’s decision, we must affirm. Id. at 503.


[12]   Here, the trial court concluded that “[t]here is a reasonable probability that the

       conditions which resulted in the removal of the child, or the reasons for

       placement outside the home of the parents, will not be remedied, and/or, the

       continuation of the parent-child relationship poses a threat to the well-being of

       the child.” Appellant’s App. pp. 32–33. In support of this conclusion of law, the

       trial court noted the following:

               [S.R.] continues to test positive for controlled substances and has
               not complied with the dispositional orders of the Court. He has
               not demonstrated an ability to care for the children.


               [R.P.] continues to blame [D.A.] for his involvement with these
               proceedings, and accuses her of lying about the disclosures of
               sexual molestation. [R.P] has a lack of empathy for [D.A.].
               [R.P.] distrusts the Department of Child Services, and any further
               services offered for the family will not likely be effective, due to
               [R.P.]’s belief that the DCS is trafficking the children.


               [Mother] does not believe that domestic violence occurred in her
               home. [Mother] minimized the effect of the fighting between
               herself and [R.P.] and did not believe that it negatively affected
               the children. [Mother] believes [D.A.] is lying about being
               molested, and believes that [D.A.]’s subsequent self-harm and
               treatment at Meadows Hospital were a result of [D.A.] feeling

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2221 | March 26, 2019   Page 7 of 14
               guilty. [Mother] maintains that because there is no physical
               evidence of molestation, but only [D.A.]’s word, molestation did
               not occur. [Mother] could not articulate what steps she would
               take if further abuse occurs in the event the children are returned
               to the home, and may not believe the children if physical
               evidence of abuse is absent. [Mother]’s inability to specifically
               state what she would do if the children reported sexual abuse to
               her makes it unlikely that she will be able to protect the children
               from future abuse. [Mother]’s lack of empathy towards [D.A.]
               and unfailing loyalty toward [R.P.] shows an unlikelihood that
               [Mother] would protect [D.A.] from further abuse.


               The lack of internalization of responsibility by [R.P.] and
               [Mother] will likely make further services unhelpful.


       Appellant’s App. p. 33.

[13]   The parties do not dispute, and the trial court found, that Mother was actively

       participating in services. Family Case Manager (“FCM”) Krista Wright testified

       that:


               The activities, the preparedness for the visits have never been a
               concern for DCS. The major concern for DCS is mom not
               believing the allegations of sexual abuse and returning the
               children home with mom who is still with the person who has
               abused the child. Participation in services have been outstanding
               according to provider reports. Parents have shown up for
               meetings with DCS. Parents have been on time for reports. Her,
               her report with the visitation agency and her providers have been,
               um, noted as good. The concern for DCS is the minimizing of
               the domestic violence and the ongoing denial of the allegations of
               sexual abuse and the findings that sexual abuse has taken place.
               That is our major concerns [sic], not her participation in services.



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2221 | March 26, 2019   Page 8 of 14
       Tr. Vol. I, p. 243. FCM Wright further stated that Mother never reported to her

       that she would file for divorce, get a protective order, move out, or otherwise

       leave R.P. Id.


[14]   Therapist Jacqueline Jordan (“Jordan”) testified as well. She engaged Mother

       and R.P. in therapy at the beginning of the case, as well as all of the children

       throughout the matter. She testified that she talked with Mother and R.P. about

       the impact of domestic violence on children but did not receive the impression

       that Mother and R.P. internalized the information since they did not believe it

       applied to them. Jordan testified that Sh.R. made a disclosure to her about

       having been molested prior to DCS involvement with the family, and Si.P.

       indicated R.P. had pulled him out of bed by his hair. D.A. had also disclosed

       she had been pulled down a hallway by either Mom or R.P. Jordan also

       testified that D.A. has depression, post-traumatic stress disorder (“PTSD”), has

       suicidal thoughts, and cuts herself. She believed that Mother and R.P.’s lack of

       belief in D.A. and lack of support for her contributes to D.A.’s diagnoses and

       symptoms.


[15]   Jay Cimmer (“Cimmer”), who served as therapist to R.P. and Mother, stated,

       “I would say that there was not an expression of empathy towards what the

       kids were going through.” Tr. Vol. I, p. 162. He confirmed that Mother and

       R.P. did not internalize that the children had suffered any abuse and that

       Mother and R.P. were not open to the possibility that the children had suffered

       any abuse in therapy. He has not seen Mother show any compassion for D.A.



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2221 | March 26, 2019   Page 9 of 14
       He observed that Mother blames herself for R.P.’s behavior and that Mother

       has not discussed moving on from him in a long time.

[16]   Melissa Scott, a home-based case manager who worked with the children to

       help them identify and regulate emotions and develop coping skills, also

       testified. Specific to D.A., Ms. Scott testified that before court proceedings,

       “[D.A.] will often start to feel extremely anxious. She starts to have more

       intrusive thoughts. Um, thoughts that surround, ah, shower time. Thoughts

       that, um, her mother is going to hurt herself or be hurt by someone. Um, and

       she’ll have a lot of nightmares that’ll keep her up all night. And then after those

       things happen, then she’ll start to, um, cycle and, and she will often end up in

       Valley Vista or Meadows.” Tr. Vol. II, p. 64. She testified that she understood

       that the court had ordered R.P. to have no contact with D.A. Ms. Scott

       observed D.A. have a “hyper-emotional” reaction after D.A. inadvertently saw

       R.P. at the hospital when D.A. went to visit her sick grandmother. Ms. Scott

       also testified that she believed terminating parental rights and adoption is in the

       best interest of the children.


[17]   The Court Appointed Special Advocate (“CASA”), Ivaetta McCammon,

       testified that she met with the children once a month for twenty months and has

       reviewed all of the documents in the file. She met with Mother at about six

       different Child and Family Team Meetings, has spoken to her at hearings, and

       observed three visitations with the children where Mother was present. R.P.

       was also present on all of these occasions except for the visitations with the

       children.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2221 | March 26, 2019   Page 10 of 14
[18]   CASA McCammon expressed concern that Mother had made statements to her

       that R.P. was her source of income. She was less concerned at the time of her

       testimony because Mother had since secured employment; however, Mother’s

       employment does not fully alleviate her concerns because Mother does not

       drive. CASA McCammon testified she had seen a recent Facebook post from

       Mother that stated, “my daughter’s lying on us.” Tr. Vol. II, pp. 18, 30. She

       also observed a “live feed” on a Facebook page entitled “Parents Fight DCS in

       Indiana” managed by Mother where Mother said “that her daughter, a teen

       daughter, ah, didn’t get her way and we put our foot down that’s why she’s,

       why we’re involved in this.” Id. at 18. CASA McCammon’s impression

       throughout the time that she been assigned to the case that D.A. was incredibly

       “hurt” and that D.A. does not trust her parents.


[19]   The CASA was also concerned that Mother had established a pattern of being

       involved in unhealthy relationships where domestic violence, drugs, and

       alcohol were involved and that she had chosen these relationships over the

       safety of her children. The CASA stated, “[s]he’s been, ah, in relationships that

       were not conducive to, ah, being a good parent and, um, as well as she is

       staying in the situation she is in I, I would not want her to have the children.”

       Id. at 20–21. She was also concerned about R.P.’s drug screens and his driving

       under the influence with endangerment arrest. In March of 2017, she saw R.P.’s

       picture in the newspaper as involved with prostitutes. She did not believe that

       the reasons for removal had been remedied and believed that, although the




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2221 | March 26, 2019   Page 11 of 14
       parents had benefited some from the services provided, the children being

       placed back with Mother and R.P. posed a threat to their well-being.

[20]   Mother testified that she did not believe that D.A. showed any signs of abuse,

       although she was present in the court room in the CHINS proceeding when

       D.A. testified that R.P. molested her. Mother further testified that D.A. said

       told her she lied when she testified about the molestation in court and that D.A.

       told her that D.A. believed she should not have said what she did in court.

       Mother believed that DCS is “involved in kidnapping a lot of children and with

       the IVD Title Four stealing their Social Security.” Tr. Vol. I, p. 105.


[21]   R.P. testified that he remembered D.A. testifying in the CHINS proceeding that

       R.P. had become sexual in his relationship with her, but he denied the specific

       allegations. He believed that DCS sought to terminate his parental rights

       because DCS is trafficking the children and “want[s] the money of my kids.” Id.

       at 67. He acknowledged he had a temper and had pushed A.P. out of a van and

       that this act was domestic violence, but he denies that he did anything in front

       of the children. He testified he did not believe he would do something that like

       that again. He admitted to being arrested to driving under the influence and

       endangering a person as well as being convicted for possession of a stun gun in

       the commission of a crime. He also admitted hitting his brother-in-law.

[22]   After a review of the evidence presented, we conclude that there was more than

       sufficient evidence for the trial court to determine that the continuation of the

       parent-child relationship poses a threat to the well-being of the children.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2221 | March 26, 2019   Page 12 of 14
       Because DCS is only required to prove one prong of Indiana Code Section 31-

       35-2-4(b)(2)(B), we do not address the question of whether the conditions that

       resulted in the children’s removal have been remedied.


[23]   In terminating Mother’s parental rights, the trial court also concluded that

       termination of the parent-child relationship is in the best interests of the

       children. In support of this conclusion of law, the trial court stated:


               [Sh.R., Si.R., and F.R] are doing well in their placement. They
               have not seen S.R. since 2016. [Sh.R., Si.R., and F.R.] have
               demonstrated improvement in their education and their
               emotional well-being since being removed from the home. [D.A.]
               has demonstrated self-harming behaviors at the prospect of court
               proceedings and her mental health requires that the proceedings
               be resolved. [D.A.] has consistently maintained that [R.P.]
               sexually molested her. [Mother] does not support [D.A.]. [D.A.]
               is not safe in [R.P.]’s home, and [Mother] has not indicated a
               willingness or ability to protect [D.A.] or the other children. The
               children need stability, protection from further abuse, and
               resolution to the proceedings.


       Appellant’s App. pg. 33.


[24]   Here, the evidence supports this conclusion. The home-based case manager

       testified that the children had made strides academically and in identifying and

       regulating emotions. R.P. and Mother both denied that R.P. had molested D.A.

       Multiple parties testified regarding the harm the proceedings have had on D.A.,

       Mother’s lack of belief in her allegations of abuse by R.P, and Mother’s lack of

       support for D.A.



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2221 | March 26, 2019   Page 13 of 14
[25]   Mother does not contest that the children have been removed from her care and

       custody pursuant to a disposition decree for more than six months and have

       continued to be placed outside her care and custody for more than fifteen of the

       last twenty-two months. Mother also does not contest that adoption is a

       satisfactory plan for the children’s permanency. We therefore do not address

       these issues on appeal.


                                                 Conclusion

[26]   Sufficient evidence supported the trial court’s conclusion that continuation of

       the parent-child relationship posed a threat to the well-being of the children and

       that termination of Mother’s parental rights is in the best interest of the

       children. Accordingly, we conclude the trial court’s termination of Mother’s

       parental rights was not clearly erroneous.


[27]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2221 | March 26, 2019   Page 14 of 14